DETAILED ACTION

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Edu E. Enin-Okut on March 23, 2021.

The application has been amended as follows (additions are underlined and deletions are : 

1.    (Currently Amended) An alloy member configured to be used in an electrochemical cell stack, the alloy member comprising:
a base member containing an alloy material containing chromium as a major element;
a chromium oxide layer covering at least a portion of a surface of the base member;
a plurality of pores formed in the base member and located within 30 µm from an interface between the chromium oxide layer and the base member, the pores configured to inhibit separation of the chromium oxide layer from the base member; and 
s containing an oxide of an element, the element having an equilibrium oxygen pressure lower than the equilibrium oxygen pressure of the major element of the alloy material, wherein
the chromium oxide layer covering the base member is formed in a manner where the chromium oxide layer does not extend into the pores in the base member, 
a tip end of each extending portion is exposed to empty interior space one of the pores, and
a portion of each extending portion other than the tip end is embedded in the base member.

Allowable Subject Matter
In view of the above Examiner's amendment, claims 1 and 2 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The instant claims are directed to an alloy member for an electrochemical cell stack that includes a base member made of a chromium alloy, a chromium oxide layer coating the base member, and a system of pores and extending portions in the base member.  The pores in the base member enhance flexibility and reduce stress at the interface between the chromium oxide layer and the base, thereby preventing separation of the chromium oxide layer from the base.  The extending portions, which 
The most similar prior art of record is presented by Nakamura et al. (JP 6188181 B), which has common inventorship with the current application.  Although Nakamura teaches an alloy base member with pores and a chromium oxide layer, the parts of his product that may be considered "extending portions" are not taught to include ends that are exposed to the interior space of the pores.  Additionally, Nakamura does not teach to form the chromium oxide layer such that it remains outside of the pores.  As Nakamura provides no suggestion of such a structure and, therefore, no motivation or enablement for making such a structure, one of ordinary skill in the art would not be led to make an alloy member with the claimed structure based on Nakamura's teachings.  The advantageous improvements in chromium oxide layer adhesion and oxidation inhibition further support the nonobviousness of the claimed product. Therefore, the claimed invention is allowable because it is neither anticipated nor rendered obvious by the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784